Mr. Kurt Knickrehm, Director Department of Human Services P.O. Box 1437 Donaghey Plaza South Little Rock, AR 72203-1437
Dear Mr. Knickrehm:
You have requested an official Attorney General opinion in response to the following questions:
  (1) Are psychiatric residential treatment facilities for children subject to the jurisdiction of the Health Services Agency as "long-term care facilities" under A.C.A. § 20-8-101 et seq., or under any other statutory authority?
  (2) Are non-psychiatric child welfare agencies subject to the jurisdiction of the Health Services Agency as "long-term care facilities" under A.C.A. § 20-8-101 et seq., or under any other statutory authority?
  (3) If the answer to Question 1 is yes, but the answer to question 2 is no, what specific language in state law supports the distinction?
RESPONSE
It has come to our attention that the questions you have presented involve issues that are the subject of litigation that is currently pending. It is the considered policy of this office not to issue opinions on matters that have been presented to the judiciary for determination. To do so would be tantamount to a violation of the constitutional principle of separation of powers, as set forth in Article 4, § 2 of the Arkansas Constitution. For this reason, I am unable to respond to your request.
Sincerely,
MARK PRYOR Attorney General
MP:SBA/cyh